Citation Nr: 1637201	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  12-18 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and his friend


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active duty from March 1972 to March 1974 with service in the Army National Guard from September 1984 to September 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

A brief procedural overview of the case reflects that the Board denied the Veteran's claim for a TDIU in the May 2009 decision.  In November 2009, the Veteran filed a claim for a rating in excess of 70 percent for his service-connected PTSD, as well as another claim for entitlement to a TDIU, essentially asserting that he was unemployable as a result of his PTSD.  The RO denied both claims in the May 2010 decision, and in October 2010, the Veteran filed a notice of disagreement (NOD) with respect to the denial of his TDIU claim; a statement of the case (SOC) was thereafter issued in June 2012.  In July 2012, the Veteran perfected a timely appeal of the May 2010 rating decision.

In March 2013, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by a Veterans Law Judge.  A transcript is of record.  The law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107 (West 2014); 38 C.F.R. § 20.707 (2015).  In April 2016, the Board sent a letter to the Veteran, which explained that the Veterans Law Judge who presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different Veterans Law Judge; otherwise, the case would be reassigned.  The Veteran failed to respond; as such, the Board will proceed.

In a June 2014 decision, the Board, inter alia, remanded this claim for further evidentiary development.  A review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in a supplemental statement of the case (SSOC) dated January 2015.  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.


FINDING OF FACT

The Veteran's service-connected disability has precluded him from securing or following substantially gainful employment consistent with his education and occupational experience.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

TDIU may be granted where the schedular rating is less than total and the service-connected disability precludes the Veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16 (2015).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2015).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment.  See 38 C.F.R. § 4.16(a) (2015).

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

A total disability rating for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  See 38 C.F.R. § 4.16(a) (2015).

For the reasons set forth below, the Board finds that the Veteran's service-connected disability entitles him to a TDIU.

The Veteran is service-connected for posttraumatic stress disorder (PTSD).  His rating is 70 percent during the appeal period.  Accordingly, the Veteran meets the minimum schedular requirements for a TDIU throughout the appeal period.  See 38 C.F.R. § 4.16(a) (2015).

Thus, the question becomes whether the Veteran's service-connected disability precludes gainful employment for which his education and occupational experience would otherwise qualify him.

Initially, a review of the record demonstrates that the Veteran dropped out of high school in the 10th grade, at age 17.  See the Social & Industrial Survey dated August 2014.  He earned his GED while in the military service.  Id.  He also reported that he received training as an air condition and refrigeration technician.  Id.  The Veteran previously worked as a general laborer from 1980 to 1995.  Id.; see also the Veteran's TDIU claim dated June 1999.  The Veteran has reported that he last worked full-time in December 1995.  See the Veteran's TDIU claim dated June 1999.

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

In a February 2009 statement, the Veteran reported that he "can no longer work due to the fact that I can't be around people."  The Veteran stated that he cannot deal with stress and isolates himself from others.  He endorsed anger problems and severe depression.  He reported that his fiancé helps him pay the bills and manage his affairs including bathing and grooming.  See the Veteran's TDIU claim dated February 2009.

The Veteran was afforded a VA examination in January 2010, which addressed the severity of his service-connected PTSD.  The examiner reported that he "did not find evidence that PTSD symptoms in and of themselves preclude employment."  The examiner did note that the Veteran's "mentation appeared to be somewhat slow and intellectual functioning appeared to suggest some borderline intellectual functioning."

A March 2012 VA neuropsychology consultation documented the Veteran's long history of mental health treatment.  The Veteran endorsed very poor sleep, depressed mood, and occasional suicidal ideation.  The Veteran reported that he completed 10 years of education, and indicated he was in special education throughout school.

The Veteran was afforded another VA examination as to the severity of his PTSD in August 2014.  After interviewing the Veteran, the examiner stated that the Veteran's PTSD is manifested by "[o]ccupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."

The Veteran was also afforded a Social & Industrial Survey in August 2014.  The examiner detailed the Veteran's social and employment history, and concluded, "[i]t is the opinion of this examiner that the combination of childhood and adult sexual trauma, military and civilian accidents, and his overall physical and mental health status contributes to Veteran's social and industrial impairment."  The examiner noted that the Veteran had been awarded Social Security Disability (SSD) benefits in 1997 as a result of being unable to resume work after a water tank explosion accident.  The examiner stated, "[a]lthough he has worked several jobs since then he was not able to maintain employment long enough to be able to support himself without SSD benefits."  The examiner reported, "[t]here is sufficient documentation by VA staff psychiatrists to support SC rating for PTSD, however there was not consensus that PTSD condition alone has impacted his being totally individually unemployable."  The examiner continued to detail the Veteran's social isolation and reliance on his fiancé for support.  He further explained:

In summary, it is the opinion based on evidence present[ed] above that Veteran is socially and industrially impaired thus meets the criteria in part for TIU.  However, because he has other conditions not service-connected that impact his social and industrial functioning, it is almost impossible to definitively state[] the 'specific[] degree of occupational and social impairment due to his SC-PTSD.'  Veteran's education and employment history along with [h]is overall physical and mental health combined with his age would have a serious impact on his ability to be hired in the workplace given the current economy and competition for employment.  Even work therapy positions at the VAMC are very limited to non-[existent].  His life stressors are not likely to significantly improve in the future especially in light of his psychological dependence on fiancé who is experiencing serious health problems.  Therefore his social impairment may have a greater impact on his ability to be gainfully employed than his physical functioning as it will further exacerbate his psychological stressors.

See the Social & Industrial Survey dated August 2014.

In support of his claim, the Veteran submitted a February 2015 statement from his VA treatment provider, Dr. N.H.  In her letter, Dr. N.H. noted the Veteran's treatment for PTSD, depression, anxiety, and organic mental disorder.  She stated that the Veteran's "cognitive functioning is too low for him to do cognitive therapy for PTSD."  She further reported, "[h]e has terrible nightmares, cannot tolerate being in [a] room with more than a very few people, cannot be alone with men, [and] feels afraid due to sexual abuse."  Dr. N.H. continued, "[h]e is unable to concentrate, has a lot of nightmares and flashbacks.  Can become panicked and anxious easily.  Veteran has trouble talking at all to people he does not know."  She then concluded, "Veteran is not employable due to the above findings."

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment cause by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

Crucially, in consideration the Veteran's previous work experience, limited education, and the medical evidence of record indicating that he is significantly impaired in his ability to maintain employment, the evidence supports a finding that the Veteran's service-connected PTSD is productive of significant symptomatology, which can be said to preclude employability.  See Moore, 1 Vet. App. at 359 (the test is whether a particular job is realistically within the physical and mental capabilities of the claimant).

Accordingly, based on the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that the medical evidence regarding the severity of his service-connected disability supports an award of TDIU.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a TDIU is granted.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


